Exhibit 10.2

FORM OF ADJUSTED EBITDA-BASED RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”) is dated as of
                 by and between AXIALL CORPORATION, a Delaware corporation
(together with any Subsidiaries, as applicable, the “Company”), and
                 (“Grantee” or “You”).

1. Grant of Restricted Stock Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Company’s 2011 Equity
and Performance Incentive Plan, as amended (the “Plan”), the Committee has
granted to Grantee, as of                  (the “Date of Grant”),
                 restricted stock units (otherwise referred to in this Agreement
as “Restricted Stock Units”). Each Restricted Stock Unit shall represent the
contingent right to receive one share of Common Stock.

2. Restrictions on Transfer of Restricted Stock Units. The Restricted Stock
Units may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by Grantee. Any purported transfer, encumbrance or
other disposition of the Restricted Stock Units that is in violation of this
Agreement shall be null and void, and the other party to any such purported
transaction shall not obtain any rights to or interest in the Restricted Stock
Units.

3. Vesting of Restricted Stock Units. The Restricted Stock Units specified in
Section 1 of this Agreement shall vest as follows:

(a) On                             , a number of Restricted Stock Units equal to
                         multiplied by the number of Restricted Stock Units
specified in Section 1 of this Agreement shall become nonforfeitable on a
cumulative basis until 100% of the Restricted Stock Units specified in Section 1
of this Agreement have become nonforfeitable. Each such date shall be a
settlement date under this Agreement. In addition to the other conditions
described above, your right to receive all or any portion of the Restricted
Stock Units is contingent upon the Company achieving positive adjusted earnings
before interest, taxes, depreciation and amortization for the             .

(b) In the event a Change in Control occurs prior to all of the Restricted Stock
Units specified in Section 1 of this Agreement becoming nonforfeitable as
provided in Section 3(a) above and while Grantee is an employee of the Company
or any Subsidiary, the Restricted Stock Units covered by this Agreement shall
become nonforfeitable if, in connection with such Change in Control, the
successor corporation does not assume the obligations of the Company under this
Agreement or provide Grantee with a substitute award with rights equivalent to
the rights provided under this Agreement.

Subject to the following sentence, if the obligations of the Company under this
Agreement remain unchanged or the successor corporation assumes the obligations
of the Company under this Agreement or provides Grantee with a substitute award
with rights equivalent to the rights provided under this Agreement, then no such
acceleration shall apply and the terms of this Agreement shall apply to the
assumed or substitute award, except as may otherwise be provided in a written
agreement between Grantee and the Company.

Notwithstanding the foregoing, if, following a Change in Control, (i) the
obligations of the Company under this Agreement remain unchanged or the
successor corporation assumes the obligations of the Company under this
Agreement or provides Grantee with a substitute award with rights equivalent to
the rights provided under this Agreement and (ii) after the Change in Control,
but prior to all of the Restricted Stock Units specified in Section 1 of this
Agreement becoming nonforfeitable, the Company or any successor corporation or
any subsidiary of either terminates Grantee’s employment without Cause or
Grantee terminates his employment for Good Reason, then the Restricted Stock
Units covered by this Agreement or any substitute award shall become
nonforfeitable upon such termination of employment.

4. Forfeiture of Restricted Stock Units. Except as provided in Section 3 or as
the Committee may determine on a case-by-case basis, subject to the terms of the
Plan, at such time as Grantee ceases to be continuously employed by the Company,
any Restricted Stock Units that have not theretofore become nonforfeitable
hereunder shall be forfeited.



--------------------------------------------------------------------------------

5. Payment of Restricted Stock Units. To the extent the Restricted Stock Units
shall become nonforfeitable pursuant to Section 3 above, shares of Common Stock
underlying such Restricted Stock Units shall be transferred to Grantee no later
than 15 days after the date on which the Restricted Stock Units become
nonforfeitable, and in all events within the short-term deferral period
specified in Treas. Reg. § 1.409A-1(b)(4), except as otherwise provided in
Section 7.

6. Dividend Equivalents, Voting and Other Rights. Grantee shall have no rights
of ownership in the shares of Common Stock underlying the Restricted Stock Units
and shall have no right to vote such shares of Common Stock until the date on
which the shares of Common Stock are transferred to Grantee pursuant hereto.
Dividend equivalents will be paid in cash on the shares of Common Stock
underlying the Restricted Stock Units and shall be deferred (with no earnings
accruing) until and paid contingent upon the earning of the related Restricted
Stock Units and paid at the same time the underlying shares are transferred to
Grantee.

7. Delivery of Shares of Common Stock. The shares of Common Stock underlying the
Restricted Stock Units shall be released to Grantee by the Company’s transfer
agent at the direction of the Company. At such time as the Restricted Stock
Units become payable as specified in this Agreement, the Company shall direct
the transfer agent to forward all such payable shares of Common Stock to Grantee
except, in the event that Grantee has notified the Company of his election to
satisfy any tax obligations by surrender of a portion of such shares, the
transfer agent will be directed to forward the remaining balance of shares after
the amount necessary for such taxes has been deducted.

8. Restrictive Covenants.

(a) Confidential Information and Trade Secrets.

(i)          Grantee shall hold in a fiduciary capacity for the benefit of the
Company all Confidential Information, including but not limited to trade secrets
(as “trade secrets” are defined by applicable Delaware law) pursuant to this
Agreement and as otherwise required by law. During Grantee’s employment with the
Company and following the termination of Grantee’s employment for any reason,
Grantee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, use, communicate, or divulge
Confidential Information to any other person or entity, except that Grantee may
disclose Confidential Information to other Company employees and professional
advisors of the Company who have a true need to know about such Confidential
Information in order to carry out their duties of service to the Company;
provided, however, that the non-use and non-disclosure restrictions described
herein will only apply for so long as the particular information at issue
remains Confidential Information.

The protection afforded to Confidential Information by this Agreement is not
intended by the parties hereto to limit, and is intended to be in addition to,
any protection provided to any such information under any applicable federal,
state, or local law.

(ii)         All files, records, documents, drawings, specifications, data,
computer programs, customer or vendor lists, specific customer or vendor
information, marketing techniques, business strategies, contract terms, pricing
terms, discounts and management compensation of the Company whether prepared by
Grantee or otherwise coming into Grantee’s possession, shall remain the
exclusive property of the Company and Grantee shall not remove any such items
from the premises of the Company, except in furtherance of Grantee’s duties.



--------------------------------------------------------------------------------

(iii)        It is understood that while employed by the Company, Grantee will
promptly disclose to the Company in writing, and assign to the Company Grantee’s
interest in any invention, improvement, copyrightable material or discovery made
or conceived by Grantee, either alone or jointly with others, which arises out
of Grantee’s employment (“Grantee Invention”). At the Company’s request and
expense, Grantee will reasonably assist the Company during the period of
Grantee’s employment by the Company and thereafter in connection with any
controversy or legal proceeding relating to a Grantee Invention and in obtaining
domestic and foreign patent or other protection covering a Grantee Invention. As
a matter of record, Grantee hereby states that he or she has provided below a
list of all unpatented inventions in which Grantee owns all or partial interest.
Grantee agrees not to assert any right against the Company with respect to any
invention which is not patented or which is not listed.

(iv)        As requested by the Company and at the Company’s expense, from time
to time and upon the termination of Grantee’s employment with the Company for
any reason, Grantee will promptly deliver to the Company all copies and
embodiments, in whatever form, of all Confidential Information in Grantee’s
possession or within his control (including, but not limited to, memoranda,
records, notes, plans, photographs, manuals, notebooks, documentation, program
listings, flow charts, magnetic media, disks, diskettes, tapes and all other
materials containing any Confidential Information) irrespective of the location
or form of such material. If requested by the Company, Grantee will provide the
Company with written confirmation that all such materials have been delivered to
the Company as provided herein.

(b) Non-Solicitation. During his employment with the Company and for a period of
       year(s) following the termination of Grantee’s employment for any reason,
Grantee shall not, in any way, directly or indirectly, solicit, divert, or take
away or attempt to solicit, divert, or take away (i) any party who is a customer
or prospective customer of the Company with which Grantee had Material Contact
while employed with the Company, for the purpose of marketing, selling, or
providing to any such party any services or products offered by or competitive
with the Company’s Business other than general solicitations to the public and
not directed specifically at a customer of the Company, or (ii) any employee of
the Company to terminate such employee’s employment relationship with the
Company.

(c) Non-Competition. During Grantee’s employment by the Company and for a period
of        year(s) following the termination of Grantee’s employment, Grantee
shall not render Services to any person or entity that engages in or owns,
invests in, operates, manages, or controls any venture or enterprise which
engages or proposes to engage in the Business within the Restricted Territory.
Notwithstanding the foregoing, nothing in this Agreement shall prevent Grantee
from owning for passive investment purposes not intended to circumvent this
Agreement, less than five percent (5%) of the publicly traded voting securities
of any company engaged in the Business (so long as Grantee has no power to
manage, operate, advise, consult with or control the competing enterprise and no
power, alone or in conjunction with other affiliated parties, to select a
director, manager, general partner, or similar governing official of the
competing enterprise other than in connection with the normal and customary
voting powers afforded Grantee in connection with any permissible equity
ownership).

(d) Remedies: Specific Performance. The parties acknowledge and agree that
Grantee’s breach or threatened breach of any of the restrictions set forth in
this Section will result in irreparable and continuing damage to the Company for
which there may be no adequate remedy at law and that the Company shall be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for any such breach or threatened or attempted breach.
Grantee hereby consents to the grant of an injunction (temporary or otherwise)
against Grantee or the entry of any other court order against Grantee
prohibiting and enjoining him from violating, or directing him to comply with
any provision of this Section. Grantee also agrees that such remedies shall be
in addition to any and



--------------------------------------------------------------------------------

all remedies, including damages, available to the Company against him for such
breaches or threatened or attempted breaches. In addition, without limiting the
remedies of the Company for any breach of any restriction on Grantee set forth
in this Section, except as required by law, the Company and Grantee acknowledge
and agree that in the event of Grantee’s breach or threatened breach of any of
the restrictions set forth in this Section, Grantee shall forfeit any right to
Restricted Stock Units to the extent then unpaid and the Company shall have the
right to recoup from Grantee any previously paid Restricted Stock Units.

(e) Communication of Contents of Agreement. During Grantee’s employment and for
one year thereafter, Grantee will communicate his obligations under this Section
to any person, firm, association, partnership, corporation or other entity which
Grantee intends to be employed by, associated with, or represent.

(f) Independent Covenants. The existence of any claim, demand, action or cause
of action of Grantee against the Company, whether predicated upon this Agreement
or otherwise, is not to constitute a defense to the Company’s enforcement of any
of the covenants or agreements contained in this Section. The Company’s rights
under this Agreement are in addition to, and not in lieu of, all other rights
the Company may have at law or in equity to protect its confidential
information, trade secrets and other proprietary interests.

(g) Extension. If a court of competition jurisdiction finally determines that
Grantee has violated any of Grantee’s obligations under this Section, then the
period applicable to those obligations is to automatically be extended by a
period of time equal in length to the period during which those violations
occurred.

(h) Fair and Reasonable. Grantee acknowledges that the provisions in this
Agreement, including, but not limited to, this Section 8, are fair and
reasonable, that the enforcement of this Agreement will not cause Grantee undue
hardship, and that this Agreement is necessary and commensurate with the
Company’s need to protect its legitimate business interests from irreparable
harm. If, at the time of enforcement of this Section 8, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed to enforce the restrictions contained
herein to cover the maximum period, scope and area permitted by law.

9. Definitions. As used in this Agreement, the following terms shall be defined
as follows:

(a) “Business” shall mean the production, distribution, marketing, and/or sales
of the following; provided, however, that, if the applicable termination of
employment occurs within 24 months after a Change in Control, the definition
shall apply only to the extent that the Company engages in the production,
marketing and/or sales of the following as of immediately prior to the Change in
Control: (i) chlor-alkali and derivative products and chlorovinyls products that
are manufactured, distributed and/or sold by the Company; and (ii) polyvinyl
chloride/vinyl-based building products that are manufactured, distributed and/or
sold by the Company, including window and door profiles, pipe and pipe fittings,
exterior siding and claddings, interior and exterior mouldings and trim, and
decking.

(b) “Cause” shall mean any of the following: (i) the Grantee’s material
violation of the provisions of Section 8 of this Agreement; (ii) the Grantee’s
willful refusal to substantially perform the Grantee’s duties to the Company;
(iii) the Grantee’s conviction or plea of guilty or nolo contendere to a felony;
(iv) the Grantee’s willful misconduct in the performance of the Grantee’s duties
to the Company; or (v) any other conduct or act by the Grantee that is
materially and demonstrably injurious, detrimental or prejudicial to the Company
unless the Grantee acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company.

(c) “Confidential Information” shall mean “trade secrets,” as such term is
defined by applicable Delaware law, and knowledge or data relating to the
Company and its respective businesses that is not generally known to persons not
employed by the Company, is not generally disclosed by the Company and is the
subject of reasonable efforts to keep it confidential. Confidential Information
includes, but is not limited to, information regarding: (i) product or service
cost or pricing; (ii) personnel allocation or organizational structure; (iii)
the



--------------------------------------------------------------------------------

business operations or financial performance of the Company; (iv) sales and
marketing plans; (v) strategic initiatives (independent or collaborative); (vi)
existing or proposed methods of operation; (vii) current and future development
and expansion or contraction plans; (viii) sale/acquisition plans; and (ix)
non-public information concerning the legal or financial affairs of the Company.
Confidential Information does not include information that has become generally
available to the public by the act of one who has the right to disclose such
information without violating any right or privilege of the Company. This
definition is not intended to limit any definition of confidential information
or any equivalent term under applicable federal, state, or local law.

(d) “Good Reason” shall mean (i) the Company (a) materially reduces the
Grantee’s annual base salary, (b) materially reduces the Grantee’s target bonus,
or (c) reduces the Grantee’s employee benefits by a material amount except to
the extent the Company has instituted a reduction in employee benefits
applicable to all senior executives of the Company, (ii) a material diminution
in the Grantee’s duties, responsibilities, authorities or reporting
relationships, or (iii) any attempted relocation of the Grantee’s place of
employment to a location more than 50 miles from the location of such employment
on the date of such attempted relocation; provided, that the Grantee’s
termination shall only constitute a termination for Good Reason hereunder if (x)
the Grantee provides the Company with a notice of termination within 90 days
after the initial existence of the facts or circumstances constituting Good
Reason, (y) the Company has failed to cure such facts or circumstances within 30
days after receipt of the notice of termination, and (z) the date of termination
occurs no later than 120 days after the initial occurrence of the facts or
circumstances constituting Good Reason.

(e) “Material Contact” shall mean contact between Grantee and any customer or
prospective customer (i) with whom Grantee dealt on behalf of the Company; (ii)
whose dealings with the Company were coordinated or supervised by Grantee; (iii)
about whom Grantee obtained confidential information in the ordinary course of
business as a result of Grantee’s association with the Company; or (iv) who
receives products authorized by the Company, the sale or provision of which
results or resulted in compensation, commissions, or earnings for Grantee.

(f) “Restricted Territory” shall mean the United States and Canada. Grantee
acknowledges and agrees that the Restricted Territory accurately describes the
territory in which the Company manufactures, markets, and/or sells products.

(g) “Services” mean services or activities that are the same as or similar to
the type provided, conducted, or engaged in by the Grantee within the two-year
period prior to Grantee’s termination or separation from the Company.

10. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Restricted Stock Units or shares of Common Stock or other
securities pursuant to this Agreement if the issuance thereof would, in the
reasonable opinion of the Company, result in a violation of any such law.

11. Relation to Other Benefits. Any economic or other benefit to Grantee under
this Agreement shall not be taken into account in determining any benefits to
which Grantee may be entitled.

12. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Grantee under
this Agreement without Grantee’s consent.

13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by Grantee under this Agreement, and the



--------------------------------------------------------------------------------

amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that Grantee make arrangements satisfactory to the Company for payment of the
balance of such taxes to be withheld, which arrangements (in the discretion of
the Committee) may include relinquishment of a portion of such benefit. If
Grantee fails to make arrangements for the payment of tax, the Company will
withhold shares of Common Stock having a value equal to the amount required to
be withheld. Notwithstanding the foregoing, when Grantee is required to pay the
Company an amount required to be withheld under applicable income and employment
tax laws, Grantee may elect to satisfy the obligation, in whole or in part, by
electing to have withheld, from the shares required to be delivered to Grantee,
shares of Common Stock having a value equal to the amount required to be
withheld. The shares used for tax withholding will be valued at an amount equal
to the Market Value per Share of such shares of Common Stock on the date the
benefit is to be included in Grantee’s income. In no event will the market value
of the shares of Common Stock to be withheld and delivered pursuant to this
Section to satisfy applicable withholding taxes in connection with the benefit
exceed the minimum amount of taxes required to be withheld.

15. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistent provisions between this Agreement and
the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. The Committee,
acting pursuant to the Plan shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
this grant.

16. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Grantee, and the successors and assigns of the
Company.

17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

18. Consent to Jurisdiction. Company and Grantee each (a) hereby irrevocably
submits to the exclusive jurisdiction of the federal and state courts located in
Wilmington, Delaware for the purpose of any action, claim, cause of action or
suit (in contract, tort, or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof, (b) hereby waives to the extent not prohibited by applicable law, and
agrees not to assert by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above named courts, that any such proceeding brought in one of the above named
courts is improper, or that this Agreement or the subject matter hereof or
thereof may not be enforced in or by such court and (c) hereby agrees not to
commence or maintain any action, claim, cause of action, or suit (in contract,
tort, or otherwise), inquiry, proceeding, or investigation arising out of or
based upon this Agreement or relating to the subject matter hereof or thereof
other than before one of the above named courts nor to make any motion or take
any other action seeking or intending to cause the transfer or removal of any
such action, claim, cause of action, or suit (in contract, tort, or otherwise),
inquiry, proceeding or investigation to any court other than one of the above
named courts whether on the grounds of inconvenient forum or otherwise. Company
and Grantee each hereby consents to service of process in any such proceeding in
any manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at the address of
Grantee as reflected in the books and records of the Company is reasonably
calculated to give actual notice. The provisions of this Section shall not
restrict the ability of the Company or Grantee to enforce in any court any
judgment obtained in one of the courts specified in clause (a) of the first
sentence of this Section.

19. Notices. Any notice to the Company provided for herein shall be in writing
to the Company, marked Attention: Executive Vice President, General Counsel and
Secretary, and any notice to Grantee shall be addressed to said Grantee at his
address currently on file with the Company. Except as otherwise provided herein,
any written notice shall be deemed to be duly given if and when delivered
personally or deposited in the United States mail, first class registered mail,
postage and fees prepaid, and addressed as aforesaid. Any party may change the
address to which notices are to be given hereunder by written notice to the
other party as herein specified (provided that for this purpose any mailed
notice shall be deemed given on the third business day following deposit of the
same in the United States mail).



--------------------------------------------------------------------------------

20. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with, or be exempt from, the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) do not apply to Grantee. This Agreement and the Plan shall
be administered in a manner consistent with this intent.

21. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute the same
instrument.

22. Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. This Agreement
will be construed as if drafted jointly by the Company and Grantee and no
presumption or burden of proof will arise favoring or disfavoring the Company or
Grantee by virtue of the authorship of any provision in this Agreement. The word
“including” in this Agreement means “including without limitation.” All words in
this Agreement will be construed to be of such gender or number as the
circumstances require.

23. Data Protection. By signing below, Grantee consents to the Company
processing Grantee’s personal data provided herein (the “Data”) exclusively for
the purpose of performing this Agreement, in particular in connection with the
vesting of Restricted Stock Units awarded herein. For this purpose the Data may
also be disclosed to and processed by companies outside the Company, e.g., banks
involved.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement, as of the day and year first above written.

 

    AXIALL CORPORATION     By:        

 

    Name:       Title:  

 

 

 

GRANTEE:

      Name:          

 

     